UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6826


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRIAN GALE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Raymond A. Jackson, District Judge. (4:17-cr-00047-RAJ-RJK-1)


Submitted: September 9, 2021                                Decided: September 14, 2021


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Gale, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brian Gale appeals the district court’s order denying his motion for compassionate

release. We have reviewed the record and find no reversible error. Accordingly, we affirm

substantially for the reasons stated by the district court. United States v. Gale, No. 4:17-

cr-00047-RAJ-RJK-1 (E.D. Va. May 12, 2021); see also United States v. High, 997 F.3d

181, 190-91 (4th Cir. 2021) (discussing explanation requirements for compassionate

release decision); Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (limiting appellate

review to issues raised in informal brief). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2